UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.000-51883 MagneGas Corporation (Exact name of small business issuer as specified in its charter) Delaware 26-0250418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35246 US 19 #311 Palm Harbor, FL 34684 (Address of principal executive offices) (Zip Code) (Former name, former address, if changed since last report) Tel: (727) 934-9593 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer.o Accelerated filer.o Non-accelerated filer.o (Do not check if a smaller reporting company) Smaller reporting company.þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, June 30, 2008: N/A. Number of the issuer’s Common Stock outstanding as of March 26, 2009:99,643,833 Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): YesoNo þ TABLE OF CONTENTS Page Part I Item 1 Business 1 Item 1A Risk Factors 1 Item 1B Unresolved Staff Comments 4 Item 2 Properties 4 Item 3 Legal Proceedings 4 Item 4 Submission of Matters to a Vote of Security Holders 4 Part II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 5 Item 6 Selected Financial Data. 5 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 5 Item 7A Quantitative and Qualitative Disclosures about Market Risk 10 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A Controls and Procedures 12 Item 9B Other Information 12 Part III Item 10 Directors and Executive Officers and Corporate Governance. 13 Item 11 Executive Compensation 14 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 15 Item 13 Certain Relationships and Related Transactions, and Director Independence. 16 Item 14 Principal Accounting Fees and Services 17 Part IV Item 15 Exhibits, Financial Statement Schedules 18 Signatures 19 i PART I ITEM 1.BUSINESS Background Information MagneGas Corporation (the “Company”), formerly 4307, Inc., was organized in the state of Delaware on December 9, 2005 for the purpose of locating and negotiating with a business entity for a combination. On April 2, 2007 (the "Effective Date"), pursuant to the terms of a Stock Purchase Agreement, Clean Energies Tech Co. purchased a total of 100,000 shares of the issued and outstanding common stock of the Company from Michael Raleigh, the sole officer, director and shareholder of the Company, for an aggregate of $30,000 in cash and the assumption of liabilities ($2,500). The total of 100,000 shares represented all of the shares of outstanding common stock of the Company at the time of transfer. Prior to the above transaction, Clean Energies Tech Co and the Company were essentially shell companies that were unrelated, with no assets, minimal liabilities, and no operations.As a result, the 100% change in control was recorded as a private equity transaction, and no goodwill was recorded, as no assets were acquired and minimal liabilities were assumed.On May 12, 2007, subsequent to the date of purchase, 67,052,000 shares of common stock were issued to founding members of the organization.As the company determined that the shares had no value, stock and additional paid in capital were increased and decreased by the par value of the stock issued. Business Operations Since the acquisition, the Company has adopted the operating plan and mission which is to provide services in cleaning and converting contaminated waste. A process has been developed which transforms contaminated waste through a proprietary incandescent machine. The result of the product is to carbonize waste for normal disposal. A by product of this process will produce an alternative biogas source.The patented proprietary technology is owned by the Company. Business Development To meet our need for cash we raised money from a regulation D 506 Offering for U.S. citizens and Regulation S for non-U.S. citizens. The company has received a loan of $100,000 from a large shareholder subsequent to the year end for working capital purposes.We believe we will have sufficient working capital to meet our basic operational needs for the next twelve months.In order to achieve our full operational expansion plan, we will need to raise additional capital.We have retained the services of a Investment firm for this purpose and are seeking to raise up to $10 million in various stages of private equity funding. In addition, we will aggressively pursue funding through federal and state grant programs being made available as a result of the federal stimulus program.If we are unable to generate meaningful revenues during the next twelve months, or if we are unable to make a reasonable profit after twelve months, we may have to raise additional capital or cease operations. If we need additional cash and cannot raise it we will either have to suspend operations until we do raise the cash, or cease operations entirely. Employees We presently have no full-time employees and one part-time employee.We currently have leased employees and independent technicians perform production and other duties, as required. Dr.
